
	
		II
		112th CONGRESS
		2d Session
		S. 2733
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on aqueous
		  emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds
		  with 1,3- benzene-dimethanamine-bisphenol A-bisphenol A diglycidyl
		  ether-diethylenetriamine glycidyl phenyl ether reaction product-
		  epichlorohydrinformaldehyde- propylene oxide- triethylenetetramine
		  polymer.
	
	
		1.Aqueous emulsion of a
			 modified aliphatic amine mixture of: decanedioic acid, compounds with 1,3-
			 benzene-dimethanamine-bisphenol A-bisphenol A diglycidyl
			 ether-diethylenetriamine glycidyl phenyl ether reaction product-
			 epichlorohydrinformaldehyde- propylene oxide- triethylenetetramine
			 polymer
			(a)In
			 generalHeading 9902.40.02 of the Harmonized Tariff Schedule of
			 the United States (relating to aqueous emulsion of a modified aliphatic amine
			 mixture of: decanedioic acid, compounds with 1,3-
			 benzene-dimethanamine-bisphenol A-bisphenol A diglycidyl
			 ether-diethylenetriamine glycidyl phenyl ether reaction product-
			 epichlorohydrinformaldehyde- propylene oxide- triethylenetetramine polymer) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
